DETAILED ACTION
This office action is in response to the communication received on 11/04/2021 concerning application no. 16/726,372 filed on 12/24/2019.
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Regarding 112a rejections of claims 1 and 9, Applicant argues that the specification provides support for the estimation step in paragraphs 0020, 0022, 0027, 0029-0032, 0034, and 0053.
Examiner respectfully disagrees. Applicant claims the estimation is done based on the first and second electrical signals to estimate the cumulative energy. However, the claims and the specification do not disclose what steps, manipulations, or considerations must be taken with regards to the first and second signals to perform the estimation. As established in the Action, filed 08/04/2021, paragraph 0021 merely states that cumulative energy is estimated based on the first and second signals and paragraph 0043 merely states that the estimation also is done based on ultrasound waves and “quantified properties of the respective volumetric portions, an attenuation level and an absorption level”. Again, the specification does not describe how the parameters or properties are manipulated in order to perform the estimation step. The claims and specification merely state that two properties, that is the first and second electrical signals, are used in estimating a cumulative energy. Furthermore, these electrical signals are claimed to be representative of device position and orientation (See lines 3-7 of claim 1 and lines 4-7 of claim 9) and not representative of energy. So, the specification does not describe to one with ordinary 
	Paragraph 0020 only discuses that the signals indicate position and orientation and does not provide support for the estimation of cumulative energy. Paragraph 0022 mentions that estimated cumulative energy is applied but does not disclose how the estimation is performed. Paragraph 0027 merely teaches tracking of position and orientation of the device and does not provide support for the estimation of cumulative energy. Paragraph 0029-0032 and 0034 disclose tracking of position and orientation and do not disclose estimation of cumulative energy. Paragraph 0053 discloses that the data may comprised of data related to energy carried by ultrasound waves but is fails to disclose how it is utilized the estimation step.
Examiner respectfully maintains the 112a rejections of claims 1 and 9.

Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple magnetic field generators must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, lines 11-13, recite “estimating,… volumetric portions”. This claim element is not sufficiently supported by the specification. While the specification discloses that the cumulative energy is estimated based on the first and second signals (Paragraph 0021) and attenuation and absorption levels 
	
	Claim 9, lines 11-13, recite “estimate … volumetric portions”. This claim element is not sufficiently supported by the specification. While the specification discloses that the cumulative energy is estimated based on the first and second signals (Paragraph 0021) and attenuation and absorption levels (Paragraph 0043), the specification fails to disclose how these parameters are utilized in the estimation. While one with ordinary skill in the art may be able to acquire these parameters (first signal, second signal, attenuation level, and absorption level), they would be unable to perform the estimation as the specification fails to disclose how the parameters must be manipulated or utilized to determine the cumulative energy. The estimation of the cumulative energy is not disclosed in the specification in a way that would convey to one with ordinary skill in the art that the inventor or joint inventor had possession of the claimed invention. 

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is indefinite for the following reasons:
Lines 2-3, recite “a position sensor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “position sensor” is the same as the “magnetic position sensor” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the position sensors to be different from the magnetic position sensors.

Claim 16 is indefinite for the following reasons:
Line 2, recite “a position sensor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “position sensor” is the same as the “magnetic position sensor” established in claim 9 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the position sensors to be different from the magnetic position sensors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (PGPUB No. US 2012/0029353) in view of Kaczkowski et al. (PGPUB No. US 2007/0106157) further in view of Montag et al. (PGPUB No. US 2015/0176961) further in view of Scully et al. (PGPUB No. US 2007/0078334).

Regarding claims 1 and 9, Slayton teaches a system and its method of use thereof. 
Slayton teaches a system, comprising:
a processor (Controller 148), which is configured, in a medical procedure carried out during a time interval comprising at least first and second time periods (Paragraph 0046 teaches that the ultrasound energy can be applied for an amount of time ranging from 1 ms to several minutes. Paragraphs 0055-0058 teaches that lesions are created in the multiple ROI 115 and they are controlled with the ultrasound timing. Fig. 1 shows multiple ROIs 115 while the probe is moved in the direction 130), to: (a) receive, for the first time period, a first electrical signal indicative of at least a first position and a first orientation of a hand-held device directing energy to one or more volumetric portions of an organ (Paragraph 0043 teaches that the probe is moved in the direction 130 by the hand to image regions 115A-115n. The images are provided with real-time spatial position information as the probe is moved. The scanning can be conducted on human skin, appendages, and organs. Paragraph 0062 teaches that the position sensor is able to detect the position of the probe versus the time and the data corrects the spatial orientation of the image); (b) receive, for the second time period, a second electrical signal indicative of at least a second position and a second orientation of the hand-held device (Paragraph 0043 teaches that the probe is moved in the direction 130 by the hand to image regions 115A-115n. The images are provided with real-time spatial position information as the probe is moved. The scanning can be conducted on human skin, appendages, and organs. Paragraph 0062 teaches that the position sensor is able to detect the position of the probe versus the time and the data corrects the spatial orientation of the image); and (c) estimate, based on the first and second electrical signals, a cumulative energy applied to at least one of the one or more volumetric portions (Paragraph 0058-0059 teach that the ultrasound energy is delivered in the ROIs 115 and the probe controls the various parameters involved in the ROI generation. Paragraph 0043 teaches that the image 119 is generated based on the multiple image sequences 115A-115n that are acquired in real-time at various positions. Image 119 conveys the treatment feedback and the display of the target lesions).
While Slayton shows the display of images and target sites, Slayton is silent regarding a system, comprising:
a display, which is configured to overlay the estimated cumulative energy, of at least one of the one or more volumetric portions, on an anatomical image of the organ of a patient. 
In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, comprising:
a display, which is configured to overlay the estimated cumulative energy, of at least one of the one or more volumetric portions, on an anatomical image of the organ of a patient (Paragraph 0007 teaches the display of a temperature map that is overlaid over an B-mode image of a target site that holds a target tissue and a tumor of a patient). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the display of overlaid cumulative energy over an anatomical image. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski).
However, the combination of Slayton and Kaczkowski is silent regarding a system comprising:

wherein said electrical signals are indicative of the position and orientation of said hand-held device in a coordinate system of magnetic position tracking system;
wherein said magnetic position tracking system is utilizing multiple magnetic field-generators in a location pad, said location pad placed at a known position external to the patient;
wherein based on said electrical signals, coordinate systems of a CT system and the magnetic position tracking system are registered.
In an analogous imaging field of endeavor, regarding the control of ultrasound probes used for heating with orientation information, Montag teaches a system comprising:
wherein said first and second electrical signal are received from a magnetic position sensor of a magnetic position tracking system, said magnetic position sensor coupled to said hand-held device (Paragraph 0056 teaches that the mapper 70 is able to plot the magnetic field and observe the locations. Paragraph 0061 teaches that the position and the orientation of the probe is determined by analyzing the electrical signals. Fig. 2 shows the coils 40, 42, and 44 are located in the probe. Fig. 16 shows the probe is held by the operator. Fig. 15 shows that the obtain sensor reading step 162 is performed in an iterative cycle. This feedback teaches the repeated acquisition of position and orientation information of the probe);
wherein said electrical signals are indicative of the position and orientation of said hand-held device in a coordinate system of magnetic position tracking system (Paragraph 0061 teaches that the position and the orientations of the probe are determined in orthogonal xyz axes. Paragraph 0059 teaches that a 3D coordinate system also contains the magnitude and directions detected by the magnetic detectors 72 of the mapper 58);
wherein said magnetic position tracking system is utilizing multiple magnetic field-generators in a location pad, said location pad placed at a known position external to the patient (Paragraph 0050 teaches that the location pad 26 has an assembly of magnetic generators 34, 36, 38 that generate a magnetic field. Fig. 1 shows the location pad is under the table 24. Paragraph 0050 teaches that the patient lies atop the table. Fig. 16 shows an instance of the location pad outside the patient);
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Slayton and Kaczkowski with Montag’s teaching of a location pad with multiple magnetic field generators and a magnetic position sensor to track the handheld device. This modified apparatus would allow for the improved tracking of devices with respect to a living body (Paragraph 0002 of Montag). Furthermore, the system allows for the location and orientation detection in a field with six degrees of freedom (Paragraph 0024 of Montag).
While Montag teaches the tracking of CT coordinates and magnetic field coordinates (Paragraphs 0073-0075 and Fig. 11), Montag is silent regarding a system comprising:
wherein based on said electrical signals, coordinate systems of a CT system and the magnetic position tracking system are registered.
In an analogous imaging field of endeavor, regarding the tracking of a handheld medical instrument, Scully teaches a system comprising:	
wherein based on said electrical signals, coordinate systems of a CT system and the magnetic position tracking system are registered (Paragraph 0066 teaches that the coordinates of the medical instrument are tracked by a DC magnetic sensor. These are then registered with the coordinates system of the magnetic transmitter system 32 and correlated with image space from the CAT scanner. Such a correlation is said to be done when the tip of the instrument is on an anatomical landmark).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Slayton, Kaczkowski, and Montag with Scully’s registration of CT and magnetic positioning systems with electrical signals. This modified system would allow for the tracking in three dimensional locations even in the presence of conductive and ferrous metals as well as stray electromagnetic fields (Paragraph 0001 of Scully). Furthermore, the system would allow for optimization automatically or manually and the monitoring of system parameters like accuracy, 

Regarding claims 2 and 10, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the hand-held device comprises an ultrasound (US) transducer that is that is placed in physical contact with the organ or with a fluid applied to the organ, and wherein the processor is configured to receive first and second positions and orientations of the US transducer relative to the organ (Paragraph 0043 teaches that the ultrasound probe 105 is used and applied on the surfaces of skin, organs, and appendages. Para  Fig. 1 shows the probe applied on the skin surface and the probe moving in direction 130 with multiple position on the skin associated with the regions 115A-115n). 

Regarding claims 3 and 11, modified Slayton teaches the system in claim 9, as discussed above. 
However, Slayton is silent regarding a system, wherein at least one of the volumetric portions comprises cancerous tissue, and wherein the processor is configured to estimate the cumulative energy that is indicative of a treatment applied to the cancerous tissue.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, wherein at least one of the volumetric portions comprises cancerous tissue (Paragraph 0007 teaches that the target site includes tumor tissue. Paragraph 0004 teaches that treatment is used on cancers), and wherein the processor is configured to estimate the cumulative energy that is indicative of a treatment applied to the cancerous tissue (Paragraph 0087 teaches that the treatment of tumors with the transducer affecting the temperature delivered to the treatment site. The thermal diffusivity of the target is taken into consideration to generate the thermal model).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the observation of cancerous 

Regarding claims 4 and 12, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the processor is configured to receive an indication of at least one of (i) a power level of the directed energy (Paragraph 0059 teaches that the power amplitude and energy bursts are controlled) and (ii) a spatial distribution of the directed energy applied by the hand-held device during at least one of the first and the second time periods (Fig. 1 shows the image 119 of the various lesions generated by the probe), and wherein the processor is configured to assess the cumulative energy based on the indication (Paragraph 0077 teaches that the ultrasound energy is emitted at different power levels at different time periods. Fig. 1 shows the treatment sites on the image 119 in relation to the skin).

Regarding claims 5 and 13, modified Slayton teaches the system in claim 9, as discussed above. 
However, Slayton is silent regarding a system, wherein the processor is configured to hold one or more tissue parameters indicative of one or more properties of respective one or more volumetric portions of the organ, and wherein the processor is configured to estimate, based on the one or more tissue parameters, at least one of (i) an attenuation level and (ii) an absorption level that the directed energy undergoes in the respective one or more volumetric portions.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, wherein the processor is configured to hold one or more tissue parameters indicative of one or more properties of respective one or more volumetric portions of the organ (Paragraph 0087 teaches that the treatment of tumors with the transducer affecting the temperature delivered to the treatment site. The thermal diffusivity of the target is taken into consideration to generate the thermal model), and wherein the processor is configured to estimate, Paragraph 0087 teaches that the attenuation features of the tissue mass are used in the determination of the temperature flow during treatment. Paragraph 0106 teaches that the treatment control takes into account the effects of attenuation. Paragraph 0163 teaches that the absorption is taken into consideration for the determination of temperature flow. Paragraph 0168 teaches that the quantity is influenced by the absorption and the attenuation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the consideration of attenuation and absorption for energy determination. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski).

Regarding claims 6 and 14, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the processor is configured to display, on the display, a pattern depicting evolvement of the estimated cumulative energy over time (Paragraph 0043 teaches that the image 119 is generated based on the image sequences 115A-115n that are generated in real-time. Paragraph 0063 teaches that the treatment map is in real time). 

Regarding claims 7 and 15, modified Slayton teaches the system in claim 14, as discussed above. 
However, Slayton is silent regarding a system, wherein the processor is configured to display, on the display, a marker indicative of whether the estimated cumulative energy matches a specified level.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with temperature data collection, Kaczkowski teaches a system, wherein the processor is configured to display, on the display, a marker indicative of whether the estimated cumulative energy matches a specified level (Paragraph 0097 teaches that the temperature and ultrasound images are displayed and the predetermined temperature that is reached can also be indicated).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Slayton with Kaczkowski’s teaching of the display of a target temperature. This modified system would allow a user to selectively target tissue volumes (Paragraph 0004 of Kaczkowski). Furthermore, it would allow for the non-invasive measurement of temperature of an internal treatment site (Paragraph 0003 of Kaczkowski).

Regarding claims 8 and 16, modified Slayton teaches the system in claim 9, as discussed above. 
Slayton further teaches a system, wherein the processor is configured to receive the first and second electrical signals from a position sensor (Position sensor 107) coupled to the hand-held device (Fig. 2 shows the position sensor 107 is connected to the probe 105. Paragraph 0062 teaches that the sensor 107 generates position information that is related to the images at various points of time).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793